NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-1114
                                     ___________

                                GEORGE VASQUEZ,

                                                 Appellant

                                           v.

                               WARDEN STRADA
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 11-cv-01710)
                     District Judge: Honorable James M. Munley
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 1, 2012

              Before: SLOVITER, SMITH and COWEN, Circuit Judges

                             (Opinion filed: June 1, 2012 )
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Appellant George Vasquez was sentenced in December 1993 in the United States

District Court for the Southern District of New York to a term of imprisonment of 262

                                           1
months for conspiracy to distribute heroin and for possession of heroin. In January 1996,

Vasquez was sentenced in the United States District Court for the Middle District of

Pennsylvania to a term of imprisonment of 14 months, to run consecutively to his New

York sentence, for possession of a prohibited object. Vasquez’s current projected release

date with good conduct time is October 10, 2012.

       The Second Chance Act of 2007, which applies here, increases a federal prisoner’s

eligibility for pre-release placement in a halfway house from 6 to 12 months, and requires

the Bureau of Prisons (BOP) to make an individual determination that ensures that the

placement is “of sufficient duration to provide the greatest likelihood of successful

reintegration into the community.” 18 U.S.C. § 3624(c)(6)(C). In accordance with the

Act, regulations were issued so that placement in a community correctional facility by the

BOP is conducted in a manner consistent with 18 U.S.C. § 3621(b). See 28 C.F.R. §

570.22. In addition to the individual determination under section 3621(b), a prisoner’s

participation in, or completion of, Inmate Skills Development programs within the

institution is considered separately to determine if additional placement time is warranted

as an incentive under 42 U.S.C. § 17541, the Federal prisoner reentry initiative. Section

17541 requires the BOP to “provide incentives for prisoner participation in skills

development programs.” Id. at §17541(a)(1)(G). One such incentive may “at the

discretion of the [BOP]” include “the maximum allowable period in a community

confinement facility.” Id. at § 17541(a)(2)(A).


                                             2
       On April 20, 2011, Vasquez’s Unit Team met to review his pre-release needs. As

a result of this review, Vasquez was recommended for a 151--180 day placement in a

Residential Re-entry Center (“RRC”). In making its assessment, the Unit Team

considered Vasquez’s criminal history, his community and financial resources, his

disciplinary history, his employment skills, and family resources. Finally, Vasquez's

institutional programming, specifically, his participation in or completion of Inmate

Skills Development programs, was considered separately to determine whether

additional RRC time was warranted under § 17541. It was noted that although Vasquez

completed some programming courses, he had not regularly participated in educational

programs during his extensive incarceration period. Vasquez’s referral to community

placement was subsequently approved by the Warden.

       On September 14, 2011, Vasquez filed a petition for writ of habeas corpus,

28 U.S.C. § 2241, in the United States District Court for the Middle District of

Pennsylvania. In this petition, Vasquez argued that the BOP failed to comply with the

Federal prisoner reentry initiative, and that the BOP improperly amended section 3621(b)

by unlawfully adding a sixth factor to trick inmates into thinking that they have been

considered for the incentives that were never properly implemented by the BOP.

Vasquez sought an order directing the BOP to grant him a community placement of 12

months. He also requested an order compelling the BOP to explain why the incentives

were never created.


                                             3
       The BOP submitted an answer, arguing that Vasquez had not exhausted his

administrative remedies. In the alternative, the BOP argued that Vasquez’s habeas

corpus claims lacked merit. In an order entered on December 29, 2011, the District Court

agreed with both of the BOP’s arguments and denied the habeas corpus petition.

Vasquez appeals.

       We have jurisdiction under 28 U.S.C. § 1291; United States v. Cepero, 224 F.3d

256, 264-65 (3d Cir. 2000) (certificate of appealability not required to appeal from denial

of section 2241 petition). Vasquez may resort to federal habeas corpus to challenge a

decision to limit his RRC placement, Woodall v. Federal Bureau of Prisons, 432 F.3d

235, 243-44 (3d Cir. 2005). However, prior to filing his petition, he was required to

exhaust his administrative remedies. Moscato v. Fed. Bureau of Prisons, 98 F.3d 757,

760 (3d Cir. 1996). Vasquez conceded before the District Court that he did not exhaust

his administrative remedies, but argued that exhaustion was not necessary prior to filing

the instant petition.

       We have held that a prisoner need not exhaust administrative remedies where the

issue presented involves only statutory construction, Bradshaw v. Carlson, 682 F.2d

1050, 1052 (3d Cir. 1981), but Vasquez asked the District Court to direct the BOP to

provide him with the maximum 12- month RRC placement. Contrary to his assertion in

the proceedings below, he was not merely challenging the construction of the Second

Chance Act, or the BOP’s implementation of the Federal prisoner reentry initiative.


                                             4
Exhaustion was required in his case, and Vasquez’s habeas corpus petition properly was

dismissed for failing to exhaust administrative remedies.

         We further agree with the District Court that Vasquez’s habeas corpus petition

lacks merit in any event. Our review is limited to whether the BOP abused its discretion.

See Barden v. Keohane, 921 F.2d 476, 478 (3d Cir. 2010). The BOP exercises its

authority pursuant to the Second Chance Act to determine individual prisoner RRC

placements by applying the five factors set forth in section 3621(b). 1 The sixth factor

used by the BOP is participation and/or completion of Skills Development programs

pursuant to 42 U.S.C. § 17541. The record establishes that the BOP gave Vasquez an

individual review of the five statutory factors contained in section 3621(b), and the

additional factor of his participation and/or completion of Skills Development programs


1
    Section 3621(b) states:

(b) Place of imprisonment. -- The Bureau of Prisons shall designate the place of the
prisoner’s imprisonment. The Bureau may designate any available penal or correctional
facility that meets minimum standards of health and habitability established by the
Bureau, whether maintained by the Federal Government or otherwise and whether within
or without the judicial district in which the person was convicted, that the Bureau
determines to be appropriate and suitable, considering --
(1) the resources of the facility contemplated;
(2) the nature and circumstances of the offense;
(3) the history and characteristics of the prisoner;
(4) any statement by the court that imposed the sentence -- (A) concerning the purposes
for which the sentence to imprisonment was determined to be warranted; or (B)
recommending a type of penal or correctional facility as appropriate; and
(5) any pertinent policy statement issued by the Sentencing Commission pursuant to
section 994(a)(2) of title 28 . . .

18 U.S.C. § 3621(b).
                                              5
pursuant to 42 U.S.C. § 17541, prior to recommending that he receive a 151--180 day

placement.

       Having reviewed the record, and the arguments on appeal, we see no abuse of

discretion in the way that the section 3621(b) factors were balanced with the goals of the

Second Chance Act in Vasquez’s case. Indeed, Vasquez received appropriate

consideration for the maximum allowable period of community placement, as reflected

by the BOP’s comments concerning his skills development completion, his strong ties to

the community, his significant financial resources, and his housing needs. (See DC dkt

#8, Ex. 2, p. 44.) The District Court properly concluded that the BOP did not abuse its

discretion in reaching the determination that a 5 to 6 month placement is of sufficient

duration to account for Vasquez’s history.

       We also agree with the District Court that Vasquez was unable to demonstrate that

the BOP failed to comply with the Federal prisoner reentry initiative. Vasquez claimed

that BOP violated the statute when it failed to develop any incentives for participation in

Inmate Skills Development Programming other than the incentive of consideration for the

maximum period in an RRC. Although the Second Chance Act requires the BOP to

establish incentives for prisoner participation in skills development programs, the statute

does not require that any particular incentive be established. See 42 U.S.C. §§

17541(a)(1)(G) and (2). Moreover, Vasquez received appropriate consideration for the

maximum allowable period of community placement.

       For all of these reasons, we will affirm the judgment of the District Court.
                                             6